Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to Remarks and Amendments received 08/11/2022.

Claims 10, 12, and 19 have been amended.
Claims 1 – 20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2022 and 09/09/2022 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The rejection of claims 10, 12, and 19, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant's arguments filed 08/11/2022, regarding the rejection of claims 1 – 3, 5 – 11, and 13, under 35 U.S.C. 102(a)(1) and claims 4, 12, and 14 – 20, under 35 U.S.C. 103, have been fully considered but they are not persuasive.

Regarding claims 1 and 14, claim 1 as representative, Applicant argues the prior art of record fails to disclose, teach, or reasonably suggest in combination the limitation “store the scaled error count in a user-accessible storage location”. 

Specifically, Applicant argues: “the raw error count is stored”, not a scaled error count. The Examiner disagrees. The examiner asserts the “reset” ability of the “error count enable” acts as a scaling function for the “raw error count” in time. Specifically, the stored “raw error count” does not represent the number of errors that have occurred, rather errors have been scaled by a time threshold. 

Additionally, Applicant argues: “the raw error count is stored, albeit in a non-user-accessible storage location”. The Examiner disagrees. Healy paragraph 0060 discloses “which may suggest that a user tried to have unauthorized access to a memory error count”. The Examiner asserts the disclosure of an “unauthorized access” discloses a system which a user is able to access a “memory error count”, when authorized. The Examiner asserts the “raw error count” as disclosed is user-accessible, when access is authorized. 

Finally, Healy paragraph 0051 discloses “memory suppliers not wanting to disclose each and every correctable memory error” and additionally paragraph 0045 discloses “while at the same time not reporting every single error to a user for business-related purposes”. The examiner notes the disclosures relate to ‘reporting” of errors to users and not storing. Specifically, paragraph 0045 and 0051 discloses a system of filtering error reports, but do not disclose limiting user access to error count values. 

And in light of the arguments above the rejection of the claims is maintained. 

Double Patenting (old)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 19 are rejected on the ground of nonstatutory double patenting over claims 1 – 5, 7, 9 – 20 of U.S. Patent No. 11/074,126 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/372,453
Claim 1 – Patent 11/074,126
An apparatus, comprising: 
An apparatus, comprising: 
a memory array including a plurality of memory cells arranged in a plurality of columns and a plurality of rows; and 
a memory array including a plurality of memory cells arranged in a plurality of columns and a plurality of rows; and 
circuitry configured to: 
circuitry configured to: 
perform an error detection operation on the memory array to determine a raw count of detected errors, 
perform an error detection operation on the memory array to determine a raw count of detected errors, 
scale the raw count to determine a scaled error count, and 
scale the over-threshold amount to determine a scaled error count, and 
store the scaled error count in a user-accessible storage location.
store the scaled error count in a user-accessible storage location.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/372,453 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11/074,126. Specifically, both claim 1, of the current application 17/372,453, and claim 1, of patent 11/074,126 discloses: An apparatus, comprising: a memory array including a plurality of memory cells arranged in a plurality of columns and a plurality of rows; and circuitry configured to: “perform an error detection operation on the memory array to determine a raw count of detected errors”. 
One of ordinary skill in the art would recognize the Apparatus disclosed by claim 1, of the current application 17/372,453, as an obvious variation of the operations performed by the Apparatus disclosed in claim 1 of Patent 11/074,126. The substitution of scaling a raw count in place of an over-threshold count is an obvious variation. Both values are from a limited set of error metrics produced by the error detection operation and would be obvious to try. Additionally, claim 1, of the current application 17/372,453 is broader in scope than claim 1 of Patent 11/074,126 and would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the apparatus claim 1, of the current application 17/372,453, as performing the operations of the apparatus of claim 1, of U.S. Patent 11/074,126, and as such are obvious variants of each other.

Claim 2 – Application 17/372,453
Claim 2 – Patent 11/074,126
Claim 3 – Application 17/372,453
Claim 3 – Patent 11/074,126
Claim 4 – Application 17/372,453
Claim 4 – Patent 11/074,126
Claim 5 – Application 17/372,453
Claim 5 – Patent 11/074,126
Claim 6 – Application 17/372,453
Claim 7 – Patent 11/074,126
Claim 7 – Application 17/372,453
Claim 9 – Patent 11/074,126
Claim 8 – Application 17/372,453
Claim 10 – Patent 11/074,126
Claim 9 – Application 17/372,453
Claim 11 – Patent 11/074,126
Claim 10 – Application 17/372,453
Claim 12 – Patent 11/074,126
Claim 11 – Application 17/372,453
Claim 13 – Patent 11/074,126
Claim 12 – Application 17/372,453
Claim 14 – Patent 11/074,126
Claim 13 – Application 17/372,453
Claim 15 – Patent 11/074,126
Claim 14 – Application 17/372,453
Claim 16 – Patent 11/074,126
Claim 15 – Application 17/372,453
Claim 17 – Patent 11/074,126
Claim 16 – Application 17/372,453
Claim 18 – Patent 11/074,126
Claim 17 – Application 17/372,453
Claim 19 – Patent 11/074,126
Claim 18 – Application 17/372,453
Claim 9 – Patent 11/074,126
Claim 19 – Application 17/372,453
Claim 20 – Patent 11/074,126


Claim Rejections - 35 USC § 102 (old)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Healy et al., U.S. Publication 20170060657 (herein Healy).

Regarding claim 1, Healy discloses: An apparatus, comprising: a memory array including a plurality of memory cells arranged in a plurality of columns and a plurality of rows (figure 4, element 402); and circuitry configured to: perform an error detection operation on the memory array to determine a raw count of detected errors (figure 4, element 404), scale the raw count to determine a scaled error count (figure 4, element 404; paragraph 0020), and store the scaled error count in a user-accessible storage location (paragraph 0045, 0046, 0060).

Regarding claim 2, Healy discloses: wherein the error detection operation comprises an error check and scrub (ECS) operation that reads data from each of the plurality of rows and determines the raw count of detected errors based on a number of the plurality of rows that include at least one bit error (paragraph 0032, 0041,0055; claim 6).

Regarding claim 3, Healy discloses: wherein the error detection operation comprises an error check and scrub (ECS) operation that reads data from each of a plurality of code words stored in the memory array and determines the raw count of detected errors based on a total number of code word errors detected during the error detection operation (paragraph 0032, 0041,0055; claim 6).

Regarding claim 5, Healy discloses: wherein the circuitry is configured to scale the raw count with a logarithmic scale (paragraph 0052).

Regarding claim 6, Healy discloses: wherein the circuitry is configured to scale the raw count with a linear scale (paragraph 0052).

Regarding claim 7, Healy discloses: wherein the user-accessible storage location comprises a mode register of the apparatus (paragraph 0045, 0046, 0060).

Regarding claim 8, Healy discloses: wherein the memory array is a DRAM array (paragraph 0030).

Regarding claim 9, Healy discloses: A method comprising: performing an error detection operation on a memory array to determine a raw count of detected errors (figure 4, element 404); scaling the raw count to determine a scaled error count (figure 4, element 404; paragraph 0020); and storing the scaled error count in a user-accessible storage location (paragraph 0045, 0046, 0060).

Regarding claim 10, Healy discloses: wherein the error detection operation comprises an error check and scrub (ECS) operation that reads data from each of the plurality of rows and determines the raw count of detected errors based on a number of the plurality of rows that include at least one bit error (paragraph 0032, 0041,0055; claim 6).

Regarding claim 11, Healy discloses: wherein the error detection operation comprises an error check and scrub (ECS) operation that reads data from each of a plurality of code words stored in the memory array and determines the raw count of detected errors based on a total number of code word errors detected during the error detection operation (paragraph 0032, 0041,0055; claim 6).

Regarding claim 13, Healy discloses: wherein scaling the raw count to determine a scaled error count employs one of a logarithmic or a linear scale (paragraph 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Healy, in view of Padilla et al., U.S. Publication 2018/0374549 (herein Padilla).

Regarding claim 4, Healy teaches the limitations of the parent claim. Healy does not explicitly teach: the error detection operation comprises an error check and scrub that reads data from each of the plurality of rows and determines the raw count of detected errors based on one of the plurality of rows that generated a largest number of errors.
Padilla teaches: the error detection operation comprises an error check and scrub that reads data from each of the plurality of rows and determines the raw count of detected errors based on one of the plurality of rows that generated a largest number of errors (paragraph 0013).
Initial highest detected error count is a known metric and a well-known design choice in the art (0013). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result. And in view of the motivation stated for claim 14, the claim is rejected.

Regarding claim 12, Healy teaches the limitations of the parent claim. Healy does not explicitly teach: an error check and scrub that reads data from each of the plurality of rows and determines the raw count of detected errors based on one of the plurality of rows that generated a largest number of errors.
Padilla teaches: an error check and scrub that reads data from each of the plurality of rows and determines the raw count of detected errors based on one of the plurality of rows that generated a largest number of errors (paragraph 0013). And in view of the motivation previously stated above, for claim 14, the claim is rejected.

Regarding claim 14, Healy teaches: An apparatus (figure 1), comprising: a memory array comprising a plurality of memory cells arranged in a plurality of columns and a plurality of rows (figure 4, element 402); and circuitry configured to: perform an error detection operation on the memory array to determine a raw count of detected errors and an initial highest detected error count (figure 4, element 404). scale the raw count of detected errors to determine a scaled total error count (figure 4, element 412; paragraph 0020), storing the scaled error count in a user-accessible storage location (paragraph 0045, 0046, 0060). Healy does not specifically teach: scale the initial highest detected error count to determine a scaled highest error count, and store the scaled total error count and the scaled highest error count in a user- accessible storage location.
Padilla teaches: determine an initial highest detected error count (paragraph 0013; figure 4, element 410, second threshold) and store the scaled total error count and the scaled highest error count in a user- accessible storage location (figure 4, element 414).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Healy: An apparatus, comprising: a memory array comprising a plurality of memory cells arranged in a plurality of columns and a plurality of rows; and circuitry configured to, perform an error detection operation on the memory array; with the teaching of Padilla: a second error count metric based on the initial highest detected error count for the purpose of memory characterization (paragraph 0020). Memory arrays are well-known in the art (figure 1). Error detection is a well-known design choice in the art (figure 4). Initial highest detected error count is a known metric and a well-known design choice in the art (0013). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 15, Healy teaches and Padilla teach the limitations of the parent claim. Healy additionally teaches: the raw count of detected errors corresponds to either (i) a number of the plurality of rows that include at least one bit error, or (ii) a total number of code word errors detected during the error detection operation (paragraph 0032, 0041,0055; claim 6). And in view of the motivation previously stated above, for claim 14, the claim is rejected.

Regarding claim 16, Healy teaches and Padilla teach the limitations of the parent claim. Healy does not specifically teach: the initial highest detected error count one of the plurality of rows that generated a largest number of errors during the error detection operation.
Padilla teaches: the initial highest detected error count one of the plurality of rows that generated a largest number of errors during the error detection operation (paragraph 0013). And in view of the motivation previously stated above, for claim 14, the claim is rejected.

Regarding claim 17, Healy teaches and Padilla teach the limitations of the parent claim. Healy additionally teaches: the first and second scaling algorithms each employ one of a logarithmic or a linear scale (paragraph 0052). And in view of the motivation previously stated above, for claim 14, the claim is rejected.

Regarding claim 18, Healy teaches and Padilla teach the limitations of the parent claim. Healy additionally teaches: wherein the user-accessible storage location comprises a mode register of the apparatus (paragraph 0045, 0046, 0060). And in view of the motivation previously stated above, for claim 14, the claim is rejected.

Regarding claim 19, Healy teaches and Padilla teach the limitations of the parent claim. Healy additionally teaches: the apparatus is a DDR5 DRAM device (paragraph 0030). And in view of the motivation previously stated above, for claim 14, the claim is rejected.

Regarding claim 20, Healy teaches and Padilla teach the limitations of the parent claim. Healy additionally teaches: the circuitry is further configured to scale the second raw count of detected errors to determine a second scaled total error count and to store the second scaled total error count in the user-accessible storage location (paragraph 0052). Healy does not explicitly teach: the raw count of detected errors is a first raw count of detected errors corresponding to a number of the plurality of rows that include at least one bit error, the error detection operation further determines a second raw count of detected errors corresponding to a total number of code word errors detected during the error detection operation.
Padilla teaches: the raw count of detected errors is a first raw count of detected errors corresponding to a number of the plurality of rows that include at least one bit error (figure 3, element 302), the error detection operation further determines a second raw count of detected errors corresponding to a total number of code word errors detected during the error detection operation (figure 3, element 310), the circuitry is further configured to scale the second raw count of detected errors to determine a second scaled total error count and to store the second scaled total error count in the user-accessible storage location. And in view of the motivation previously stated above, for claim 14, the claim is rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111